DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 10/23/2020 is acknowledged.  The antibody and its related sequences examined herein is antibody 11H12 and SEQ ID NO:s 8, 36, 14, 12, 16, 6, 18, 20, 23 and 25.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
	Claims 1, 6-12, 14, 17, 19, 21, 24-25, 28, 29, 32, 37 and 42 are examined on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Amendment



Allowable Subject Matter
Claim 42 is allowed.

Response to Amendment
The decalaration under 37 CFR 1.132 filed 4/30/2021 is sufficient to overcome the rejection of claims 1, 6-12, 14, 17, 19, 21, 24, 25, 29 and 37 based upon 35 USC 102a1 and 103.

Claim Objections
(New Objection) Claims 6, 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim- Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL........The specification shall contain a written description of the invention, and
of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person, skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(New Rejection) Claims 1, 7, 11, 12, 14, 17, 19, 21, 24, 25, 28, 29, 32 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice... reduction to drawings...or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See BU Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found 

Claims 1, 7, 11, 12, 14, 17, 19, 21, 24, 25, 28, 29, 32 and 37 are rejected as lacking adequate descriptive support for a possession of an isolated or purified antibody or fragment thereof, comprising:
a) a light chain comprising a complementarity determining region (CDR) L1
sequence of QSLLNSX1X2QKNX3 (SEQ ID NO:1) where Xi=R or D, X2=N or T, X3=H or F; a CDR L2 sequence of Xi1AS (SEQ ID NO:35) where X1=W or F; and a CDR L3
sequence of QQY YX1X2X3X4T (SEQ ID NO:2) where X1=T or S, X2=Y or I, X3=P or no amino acid, X4=R or L;
and
b) a heavy chain comprising a complementarity determining region (CDR)
H1 sequence of GYX1X2TX3DYY (SEQ ID NO:3) where Xi1=S or T, X2=I or F, X3=S or no amino acid;
a CDR H2 sequence selected from the group consisting of IGYDGX1K (SEQ ID NO:4)
where X1=S or T, and YYPGNGHT (SEQ ID NO:5); and
a CDR H3 sequence selected from the group consisting of TRDRANWDDYFDY (SEQ
ID NO:6) and AYDLFNY (SEQ ID NO:7).

The variable light chain is SEQ ID NO: 17 or and the variable heavy chain is SEQ ID NO: 18.  The antibody or fragment thereof specifically binds to SEQ ID NO: 26 and the antibody is also bound to a cargo molecule or is immobilized on a surface.  The antibody is also part of a in vitro.  

In support of the claimed genus of an “an antibody with the variable CDRs of claim 1” the specification discloses mAb 11H12.  No derivatives or variants or mutants thereof are disclosed that can achieve the claimed ability to bind to the epitope of SEQ ID NO: 26 or other derivatives or variants or mutants included in the scope of claim 1.  Thus, the application fails to provide examples of any species within the claimed genus.
Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope.  Presently, the claimed antibody with varying amino acids in each CDR of the variable light and heavy chains is only defined by functional properties being able to bind to SEQ ID NO: 26 and amino acid variability of each CDR.  In view of the fact patterns detailed in Amgen v. Sanofi, applicants are in possession of the antibody mAb 11H12 which can bind to some influenza HA proteins at the claimed epitope.  
However, applicants are not in possession of an isolated or purified antibody or fragment thereof, comprising:
a) a light chain comprising a complementarity determining region (CDR) L1
sequence of QSLLNSX1X2QKNX3 (SEQ ID NO:1) where X1=R or D, X2=N or T, X3=H or F; a CDR L2 sequence of X1AS (SEQ ID NO:35) where X1=W or F; and a CDR L3
sequence of QQYYX1X2X3X4T (SEQ ID NO:2) where X1=T or S, X2=Y or I, X3=P or no amino acid, X4=R or L;

b) a heavy chain comprising a complementarity determining region (CDR)
H1 sequence of GYX1X2TX3DYY (SEQ ID NO:3) where X1=S or T, X2=I or F, X3=S or no amino acid;
a CDR H2 sequence selected from the group consisting of IGYDGX1K (SEQ ID NO:4)
where X1=S or T, and YYPGNGHT (SEQ ID NO:5); and
a CDR H3 sequence selected from the group consisting of TRDRANWDDYFDY (SEQ
ID NO:6) and AYDLFNY (SEQ ID NO:7).
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648